MEMORANDUM **
Michael Ioane appeals his conviction, pursuant to a guilty plea, and sentence for *560conspiracy to possess, and possession with intent to distribute methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1).
Ioane’s sole contention that 21 U.S.C. § 841 is facially unconstitutional is foreclosed by our recent decision in United States v. Buckland, 289 F.3d 558 (9th Cir.) (en banc), cert, denied, — U.S.-, 122 S.Ct. 2314,152 L.Ed.2d 1067 (2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.